LOOK lNSlDE! Kindle Book

The Cure D'Ars : St.
Jean-Marie-Baptiste
Vian... (Paperback)

by Francois Trochu, Dom

Ernest Graf O.S.B.
(41)

m
Paperback $22.53

 

Want it Wednesday, Ju]y
11? Order within 15 hrs 29 mims
and choose One-Day Shipping.

76 used & new from $15.98

Want it now? Read eBook of
this title with our free app.

m Book sections <c
Front Cover
Copyright

Table of Contents
First Pages

Index

Bacl< Cover

Surprise Me! '
F':l Search Inside This Book

|:|@

Print Book

Nihil

Feedback | Help |

Znom- 71 loom-l- "

Copyrighted Materia|

Imprimatm“.

Cum Opus cui titulus: ll'I'he Lil`e of the Curé d’Ars" lingua gal-
iica conscriptum atque a R. R D. Emestn Grai` Monasterii
Bul:kfastriensis Mnnacho in linguam anglicam versum Cenaor
a Nobis deputatus rite reeognoverit. nihilque in eo contra fidem
et moves rcprehcndcrit, Nos, quantum ad Nos attinot, imprimi
permittimus.

Dntum ex Asoeterio S. Specus, die 5 Maii, 1927.

D. BENEDIC'I‘US GARIADOR, O.S.B.,
Ab. gen.
D. HlERONYMUS HAULER,
Cona a seen

Obstat: Innocentius Apap, O.P., S.T.M.

Censor depu tamm

Imprimatur: +Edm. Can. Surmont

Vicar General
Weatmonasterii, Sep|:ember 5, 1927

[n conformity with the decrees of Urban VIll, we declare
that in using the qualifications holy, uenerable, or when
we speak of intuitions, prophecc'es, miracles, visions, and
other facts of the supematural order we only follow the
received practice of the faithful and have no intention
of anticipating the judgement of the Church.

Originall_yr published in 1927 by Bums Oates & Washbourne.

Expanded View l

Reprinted by TAN Books in 1977 by arrangement with Buros &
Oates, London_ Retypeset by TAN Books in 2007.

ISBN: 978-0-89555-020-0

Cover design by Milo Persic, miio.perlic@g'mail.com.

The typography of this book is the property of TAN Books, and
may not be reproduced, in whole or in pa.rt, without written per-
mission from the Publisher.

Print»ed and bound in the United States of Arnerica.

TAN Books
Charlotte, Nort.h Carolina
www.TANBooks.com

2013

Cum/tighin Mafefinl

o Some pages are omitted from this book preview.

Close

L:`,ll

4

Disco\rer More Bool<s

k

 

Case 3:16-cV-00695-FDW-DCK Document94-37 Filed 11/14/18

Page 1 of 1

